Case: 14-10819      Document: 00513149396         Page: 1    Date Filed: 08/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                            August 11, 2015
                                      No. 14-10819
                                                                             Lyle W. Cayce
                                                                                  Clerk
MURCHISON CAPITAL PARTNERS, L.P.; ROBERT MURCHISON; DR.
ALAN HULL, MD; BACK NINE INVESTMENTS, LIMITED; DOUGLAS
KELLER, et al.

               Plaintiffs - Appellants

v.

NUANCE COMMUNICATIONS, INCORPORATED,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas


Before JOLLY, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *

       This appeal arises from a labyrinthine procedural history resulting from
a dispute over the merger agreement between two software companies, Nuance
Communications and Vocada Inc. Appellants in this appeal are all former
Vocada stockholders (for ease of reference, “Vocada”). Altogether, Vocada has
voiced its claims against Nuance in front of a three-member arbitration panel,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-10819       Document: 00513149396          Page: 2     Date Filed: 08/11/2015



                                       No. 14-10819
three district court judges, and now two panels of three judges of this court. In
the litigation giving rise to this appeal, the district court dismissed Vocada’s
Texas Securities Act claim against Nuance, holding that res judicata barred
Vocada’s claim. As explained below, we AFFIRM the dismissal of Vocada’s
claim not because of res judicata, but instead because the claim falls within
the parties’ arbitration agreement and thus must be arbitrated.
                           FACTS AND PROCEEDINGS 1
       I.     Merger Agreement and Arbitration
       Vocada developed and sold a medical software program called Veriphy.
In 2007, Vocada began discussing the possibility of a merger with Nuance, a
global computer software corporation with a rapidly expanding healthcare
division. Nuance proposed a merger with a total of $45 million in potential
merger consideration: an initial $20 million in cash or stock going to the
Vocada stockholders, $4 million in cash or stock going to employee retention
and management bonuses, and an additional $21 million in contingent
“earnout consideration” conditioned on the Veriphy software hitting certain
revenue targets and payable in three $7 million tranches over a three-year
period.
       Because Vocada’s board members valued the company at no less than
$40 million, it was crucial to Vocada’s board that Nuance expend every effort


       1  We draw most of the following background from the factual allegations in Vocada’s
complaint, which we must accept as true at this stage in the litigation. See Wood v. Moss, 134
S. Ct. 2056, 2065 n.5 (2014). Ordinarily, we are confined to reviewing the allegations in the
plaintiff’s complaint, including its attachments, when reviewing a district court’s ruling on a
motion to dismiss under Rule 12(b)(6). See Brand Coupon Network, L.L.C. v. Catalina Mktg.
Corp., 748 F.3d 631, 635 (5th Cir. 2014). We “may also consider documents attached to either
a motion to dismiss or an opposition to that motion when the documents are referred to in
the pleadings and are central to a plaintiff’s claims.” Id. Finally, because they are public
records, we also take judicial notice of court pleadings in other cases. See Funk v. Stryker
Corp., 631 F.3d 777, 783 (5th Cir. 2011) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
551 U.S. 308, 322 (2007)); see also Fed. R. Evid. 201(d) (“The court may take judicial notice
at any stage of the proceeding.”).
                                              2
    Case: 14-10819    Document: 00513149396     Page: 3   Date Filed: 08/11/2015



                                 No. 14-10819
to maximize the earnout consideration post-closing. As the negotiations
continued, Vocada therefore placed an overriding emphasis on Nuance’s
assurances that it would commit the necessary capital and resources to
achieving the full earnout consideration. Responding to these concerns,
Nuance sent a “side letter” to Vocada about the earnout consideration. In the
side letter, Nuance stated it “intend[ed] to fully pursue the Veriphy business
and consider[ed] the achievement of the earnout targets very important to the
realization of the benefits of the transaction for Nuance.” After discussing the
merger agreement and the side letter at Vocada’s final board meeting, Vocada’s
board voted to approve the merger, and the merger agreement closed on
November 2, 2007. The merger agreement requires arbitration of “any . . .
dispute relating to the Earnout Consideration.”
      In June 2009 and June 2010, Nuance sent “earnout notices” to Vocada’s
stockholder representative reporting that the Vocada stockholders were due no
payments under the first and second $7 million tranches of the earnout
consideration because none of the earnout targets had been met. In response,
Vocada filed a demand for binding arbitration in December 2010 in New York.
Vocada asserted claims for breach of contract, breach of the implied covenant
of good faith and fair dealing, and statutory fraud under section 27.01 of the
Texas Business and Commerce Code. For the fraud claim, Vocada alleged that
Nuance made false representations about the steps Nuance would take to try
to reach the earnout revenue targets. Vocada sought both benefit-of-the-
bargain damages (that is, the $21 million earnout consideration) and out-of-
pocket damages. In support of its request for out-of-pocket damages, Vocada
contended that its business was worth more than the $24 million that the
stockholders had received for the company, and it asked the arbitration panel




                                       3
    Case: 14-10819     Document: 00513149396      Page: 4   Date Filed: 08/11/2015



                                  No. 14-10819
to award it the difference in value. The parties stipulated that all of the claims
were arbitrable.
      On October 5, 2012, after an eight-day arbitration hearing, a three-
member arbitration panel concluded that Nuance fraudulently induced
Vocada’s board and stockholders to enter into the merger agreement by making
material misrepresentations in the side letter. The arbitration panel also
concluded, however, that Vocada was not entitled to recover damages on its
statutory   fraud    claim   because   Nuance’s   misrepresentations     did   not
significantly contribute to Vocada’s inability to receive the earnout
consideration. Even if Nuance had complied with its contractual promise to
pursue revenue goals for the Veriphy software, the arbitration panel found that
it was reasonably certain that Veriphy would not have achieved any of the
three earnout thresholds identified in the merger agreement. As the
arbitration panel elaborated in its findings of fact, Veriphy performed worse
than expected, its deal pipeline was “substantially overstated,” and demand
for the product was limited. As a result, the arbitration panel concluded that
“Vocada shall take nothing on its claims” and stated that “[t]his Award is in
full settlement of all claims and counterclaims submitted to this Arbitration.
All claims not expressly granted herein are hereby denied.”
      II.   Proceedings in the District Court
      Having lost in the arbitration, Vocada filed two separate lawsuits in
Texas state court: first, an application to vacate and remand the arbitration
award; and second, a securities fraud claim under the Texas Securities Act,
Tex. Rev. Civ. Stat. Ann. art. 581-33. Nuance removed both of these actions to
federal court. The remand action was assigned to District Judge Jorge Solis,
and the securities fraud claim was assigned to District Judge Sam Lindsay.
      In the remand action, Vocada argued that the arbitration panel had
failed to rule on Vocada’s request for out-of-pocket damages. Vocada therefore
                                        4
    Case: 14-10819    Document: 00513149396      Page: 5    Date Filed: 08/11/2015



                                  No. 14-10819
requested that the district court remand the arbitration award to the
arbitration panel for additional findings of fact and conclusions of law on the
out-of-pocket remedy. The district court declined to vacate the award, but it
nevertheless granted the request to remand so that the arbitration panel could
clarify the award. Nuance appealed the district court’s decision, but our court
dismissed the appeal for lack of appellate jurisdiction. See Murchison Capital
Partners, L.P. v. Nuance Commc’ns, Inc., 760 F.3d 418, 419, 423 (5th Cir. 2014).
As the parties reported at oral argument in this second appeal, the parties have
fully briefed and argued the out-of-pocket damages issue in front of the
arbitration panel on remand, and they are awaiting a decision from the
arbitration panel.
      Meanwhile, in the securities fraud action, Nuance moved to dismiss
Vocada’s claim. The district court granted the motion under Federal Rule of
Civil Procedure 12(b)(6) and dismissed with prejudice Vocada’s securities fraud
claim as barred by res judicata. The district court also later denied Vocada’s
motion to alter or amend the judgment under Federal Rule of Civil Procedure
59(e). Vocada appealed, and the issue of res judicata is before this court.
                          STANDARD OF REVIEW
      This court reviews de novo the res judicata effect of a prior judgment. See
Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 466 (5th Cir. 2013).
                                 DISCUSSION
      “Claim preclusion, or res judicata, bars the litigation of claims that either
have been litigated or should have been raised in an earlier suit.” Test Masters
Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). “As a general
matter, arbitral proceedings can have preclusive effect . . . .” Grimes v. BNSF
Ry. Co., 746 F.3d 184, 188 (5th Cir. 2014) (emphasis omitted) (analyzing the
collateral estoppel effect of a prior arbitration award); see also Restatement
(Second) of Judgments § 84(1) (1982) (“[A] valid and final award by arbitration
                                        5
     Case: 14-10819        Document: 00513149396           Page: 6     Date Filed: 08/11/2015



                                        No. 14-10819
has the same effects under the rules of res judicata, subject to the same
exceptions and qualifications, as a judgment of a court.”). The party asserting
that res judicata applies has the burden of proving that preclusion is
appropriate. See Memphis–Shelby Cnty. Airport Auth. v. Braniff Airways, Inc.
(In re Braniff Airways, Inc.), 783 F.2d 1283, 1289 (5th Cir. 1986). “The test for
res judicata has four elements: (1) the parties are identical or in privity; (2) the
judgment in the prior action was rendered by a court of competent jurisdiction;
(3) the prior action was concluded by a final judgment on the merits; and (4) the
same claim or cause of action was involved in both actions.” Test Masters, 428
F.3d at 571. 2 On appeal, Vocada challenges the district court’s holding only on
the second and third res judicata elements: the “court of competent
jurisdiction” element and the “final judgment on the merits” element. We
address these two elements below in reverse order.
       I.      Final Judgment on the Merits
       Vocada argues that the arbitration panel’s award is not a final judgment
on the merits. As primary support, it points to the order remanding the
arbitration award to the arbitration panel. In response, Nuance argues both
that Vocada waived this finality argument and that the remand order, in any
event, does not undo the arbitration award’s finality. The district court’s


       2 At first glance, this court appears to apply federal res judicata rules even in diversity
cases. See Clark v. Amoco Prod. Co., 794 F.2d 967, 972 n.6 (5th Cir. 1986) (citing Seven Elves,
Inc. v. Eskenazi, 704 F.2d 241, 243 & n.2 (5th Cir. 1983)). But “[t]he source of the law that
governs the preclusion consequences of an arbitration award has not been much developed.”
18B Charles Alan Wright et al., Federal Practice & Procedure § 4475.1 (2d ed.) (“In the end,
it may prove wise to look to the law that governs the claim advanced in court, rather than
the law governing the arbitration or the claim advanced in arbitration.”); see also Wolf v.
Gruntal & Co., 45 F.3d 524, 527 n.3 (1st Cir. 1995). We need not decide this under-developed
question of whether federal or state law controls—and if state law controls, whether New
York or Texas law controls—because both New York and Texas preclusion law closely
resemble federal law. See FleetBoston Fin. Corp. v. Alt, 638 F.3d 70, 79 n.10 (1st Cir. 2011)
(noting that New York preclusion law “closely resembles” federal preclusion law); Flippin v.
Wilson State Bank, 780 S.W.2d 457, 459 (Tex. App. 1989) (noting that the federal and Texas
standards for res judicata are “[s]trikingly similar”).
                                                6
    Case: 14-10819     Document: 00513149396      Page: 7   Date Filed: 08/11/2015



                                  No. 14-10819
opinion aligned with Nuance’s position and underscored that the remand
order, while it asked for clarification, did not vacate the arbitration award.
      We make two preliminary observations about this element of the res
judicata test. First, we note that this issue was preserved for appellate review.
We agree with Nuance that, in Vocada’s opposition to Nuance’s motion to
dismiss, Vocada failed to raise the argument that the arbitration award is not
a final judgment on the merits. Vocada raised this non-finality argument for
the first time in its Rule 59(e) motion. Ordinarily, this would mean that Vocada
forfeited this finality argument. See U.S. Bank Nat’l Ass’n v. Verizon
Commc’ns, Inc., 761 F.3d 409, 425 (5th Cir. 2014) (“This court will typically not
consider an issue or a new argument raised for the first time in a motion for
reconsideration in the district court.”); Kohler v. Englade, 470 F.3d 1104, 1114
(5th Cir. 2006) (holding that an argument raised for the first time in a Rule
59(e) motion is waived on appeal). However, we have held that a new argument
raised in a Rule 59(e) motion is preserved for appeal if the district court decides
to address the merits of that argument, as the district court did in this case.
See Am. Elec. Power Co. v. Affiliated FM Ins. Co., 556 F.3d 282, 287 (5th Cir.
2009) (“[Appellant] raised this . . . argument for the first time in its Rule 59(e)
motion for reconsideration. Because the district court considered the merits of
the Rule 59(e) motion and still granted summary judgment, we review the . . .
issue under the familiar summary-judgment standard of de novo.”); see also
Gerhartz v. Richert, 779 F.3d 682, 686–87 & n.9 (7th Cir. 2015) (citing cases
from the Second, Fourth, Fifth, Seventh, Tenth, and D.C. Circuits for the
proposition that “[a]lthough an issue presented for the first time in a Rule 59(e)
motion generally is not timely raised, such an issue is subject to appellate
review if the district court exercises its discretion to consider the issue on the
merits” (citations and internal quotation marks omitted)); cf. Quest Med., Inc.
v. Apprill, 90 F.3d 1080, 1087 (5th Cir. 1996) (“A district court has discretion
                                        7
     Case: 14-10819        Document: 00513149396           Page: 8     Date Filed: 08/11/2015



                                        No. 14-10819
to consider new theories raised for the first time in a post-trial brief, and an
issue first presented to the district court in a post-trial brief is properly raised
below when the district court exercises its discretion to consider the issue.”
(citations omitted)).

       Second, we note that the district court mistakenly held that it had
discretion in ruling on the legal issue of arbitral finality. The case the district
court cited in support of its exercise of discretion to review the arbitration panel
award dealt with offensive collateral estoppel (issue preclusion), not res
judicata (claim preclusion). See Universal Am. Barge Corp. v. J-Chem, Inc., 946
F.2d 1131, 1137 (5th Cir. 1991) (“[T]he application of [offensive] collateral
estoppel from arbitral findings is a matter within the broad discretion of the
district court . . . .”). That discretion, however, does not extend to res judicata
(claim preclusion) analysis, 3 which we review de novo as a question of law.
Compare Bradberry v. Jefferson Cnty., Tex., 732 F.3d 540, 549 (5th Cir. 2013)
(“Our review is for an abuse of discretion . . . when considering a district court’s
evaluation of whether special circumstances exist to justify offensive collateral
estoppel.”), with Comer, 718 F.3d at 466 (“The res judicata effect of a prior
judgment is a question of law that we review de novo.” (citation and internal
quotation marks omitted)). The district court’s exercise of discretion to find


       3  If the procedural timeline of this case were different, it is possible that issue
preclusion would have been the relevant preclusion doctrine. For example, if the arbitration
panel had issued a ruling on out-of-pocket damages before Vocada had filed its securities
fraud claim in the district court, that damages ruling might have triggered issue preclusion
in the district court. See B & B Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293, 1303
(2015) (“[T]he general rule [of issue preclusion] is that when an issue of fact or law is actually
litigated and determined by a valid and final judgment, and the determination is essential to
the judgment, the determination is conclusive in a subsequent action between the parties,
whether on the same or a different claim.” (alteration, citation, and internal quotation marks
omitted)). Indeed, given the remand to the arbitration panel, Judge Lindsey could have
stayed the proceedings on the securities fraud claim pending the arbitration panel’s decision
on out-of-pocket damages. See 9 U.S.C. § 3.

                                                8
    Case: 14-10819     Document: 00513149396       Page: 9   Date Filed: 08/11/2015



                                   No. 14-10819
finality and decide Vocada’s securities fraud claim is complicated by the
mistaken premise that claim preclusion can be applied on a discretionary basis
based on judicial economy.
      Finality for purposes of res judicata closely resembles finality for
appellate review. See J.R. Clearwater Inc. v. Ashland Chem. Co., 93 F.3d 176,
179 (5th Cir. 1996); see also Restatement (Second) of Judgments § 13, cmt. b
(“[A] judgment will ordinarily be considered final . . . if it is not tentative,
provisional, or contingent and represents the completion of all steps in the
adjudication of the claim by the court . . . .”). “A ‘final decision’ is one by which
a district court disassociates itself from a case.” Gelboim v. Bank of Am. Corp.,
135 S. Ct. 897, 902 (2015) (citation and internal quotation marks omitted).
Thus, “[a]n order is final . . . when it ends the litigation and leaves nothing for
the court to do but execute the judgment.” Elizondo v. Green, 671 F.3d 506, 509
(5th Cir. 2012).
      With this standard in mind, it is evident that this issue is difficult to
resolve. Both parties raise colorable, yet competing arguments supporting
finality and non-finality. On the one hand, as the district court emphasized,
the language of the arbitration award itself suggests that the award is final.
See Pujol v. Shearson/Am. Express, Inc., 829 F.2d 1201, 1206 (1st Cir. 1987)
(holding that the arbitrators’ decision had res judicata effect, even when the
arbitrators failed to make detailed supporting findings, when “[t]he decision
firmly stated that it represented a ‘full and final settlement’ of the matter as a
whole”). The award states that “Vocada shall take nothing on its claims” and
that the award “is in full settlement of all claims and counterclaims submitted
to” the arbitration panel. The award further clarifies that “[a]ll claims not
expressly granted herein are hereby denied.” And although the arbitration
panel did not explicitly discuss out-of-pocket damages, it did state that “no
compensatory damages are awarded.” The terms of the merger agreement
                                         9
    Case: 14-10819       Document: 00513149396          Page: 10     Date Filed: 08/11/2015



                                       No. 14-10819
further suggest that the arbitration award is final. The agreement states that
the arbitration panel’s decision is “final, binding, and conclusive upon the
parties,” and the agreement does not contemplate appeals of the arbitration
decision. In sum, reading the award and the arbitration agreement together,
the award—which has not been vacated 4—may be final: the arbitration panel
decided all claims presented to it, that decision is “final, binding, and
conclusive,” and there is no opportunity for appeal.
       On the other hand, an arbitration award is only “final and binding” when
it is “made in accordance with all legal requirements.” 2 Domke on Commercial
Arbitration § 36:2. The parties’ merger agreement required the arbitrators to
issue a written decision “supported by written findings of fact and conclusions,
which shall set forth the award, judgment, decree or order awarded by the
arbitrator(s).” As the remand order explained, however, the arbitration panel
did not provide findings of fact or conclusions of law allowing the district court
“to ascertain the reason the Panel did not award out-of-pocket damages.” The
earlier district court therefore remanded so that the arbitration panel could
“provide sufficient findings of fact and conclusions of law on the issue of out-of-
pocket damages, which was submitted to it but not resolved.” (emphasis added).
Indeed, on remand to the arbitration panel, the parties report that they have
submitted extensive briefing and oral argument, suggesting that there was



       4 It is possible that the district court in the remand action erred when it declined to
vacate the arbitration award after holding that the arbitration panel exceeded its powers.
The Federal Arbitration Act allows district courts to vacate arbitration awards “where the
arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and
definite award upon the subject matter was not made.” 9 U.S.C. § 10(a)(4). This issue,
however, is not a question presented to this panel and, more importantly, it is not an issue
that this panel would have appellate jurisdiction to review. See Murchison Capital Partners,
L.P., 760 F.3d at 419, 423 (holding that an order remanding an arbitration award is not a
final, appealable order when the order does not also vacate the arbitration award). Therefore,
for purposes of this appeal, the arbitration award is still in effect because it has not been
vacated.
                                             10
    Case: 14-10819        Document: 00513149396           Page: 11     Date Filed: 08/11/2015



                                        No. 14-10819
more for the arbitration panel to do than simply execute the previous
arbitration award. This scenario leaves open the possibility that the
arbitration panel will issue a supplemental decision on out-of-pocket damages
and risks that there could be piecemeal determinations on this fraud issue.
This possibility undermines the argument that the arbitration award is final.
       Ultimately, because neither party has identified caselaw compelling a
clear resolution of this issue, we will not chart a new path at this intersection
of the law on arbitration and res judicata. More importantly, because we
resolve this appeal on alternative grounds that we discuss below, we leave the
resolution of this complex finality issue for a future case.
       II.    Court of Competent Jurisdiction
       Vocada argues that res judicata cannot apply because the arbitration
panel was not a “court of competent jurisdiction.” Although res judicata
generally “bars the litigation of claims that either have been litigated or should
have been raised in an earlier suit,” Test Masters, 428 F.3d at 571, res judicata
does not apply if a claim “could not have been brought,” Browning v. Navarro,
887 F.2d 553, 558 (5th Cir. 1989). Thus, “[i]f the court rendering judgment
lacked subject-matter jurisdiction over a claim or if the procedural rules of the
court made it impossible to raise a claim, then it is not precluded.” Id. at 558–
59; see also Restatement (Second) of Judgments § 26(1)(c)). 5 As applied to
arbitration, this rule means that the scope of an arbitration agreement may



       5 The Restatement states:
       [Claim preclusion] does not apply to extinguish [a] claim [if] [t]he plaintiff was
       unable to rely on a certain theory of the case or to seek a certain remedy or
       form of relief in the first action because of the limitations on the subject matter
       jurisdiction of the courts or restrictions on their authority to entertain multiple
       theories or demands for multiple remedies or forms of relief in a single action,
       and the plaintiff desires in the second action to rely on that theory or to seek
       that remedy or form of relief.
Restatement (Second) of Judgments § 26(1)(c).
                                               11
   Case: 14-10819     Document: 00513149396      Page: 12   Date Filed: 08/11/2015



                                  No. 14-10819
limit the preclusive effect of an arbitration award because “the parties are
under no obligation to submit themselves to arbitration with broader effects
than may be agreed upon.” Restatement (Second) of Judgments § 84, cmt. h.
      An arbitration panel’s authority derives solely from, and is limited by,
the agreement between the parties. See BNSF Ry. Co. v. Alstom Transp., Inc.,
777 F.3d 785, 788 (5th Cir. 2015) (“[T]he power and authority of arbitrators in
an arbitration proceeding is dependent on the provisions under which the
arbitrators were appointed.” (citation and internal quotation marks omitted)).
The arbitration panel’s jurisdiction is therefore limited to (1) claims covered by
the parties’ arbitration agreement, and (2) claims that the parties agreed to
arbitrate by entering into a joint arbitral submission. See Kergosien v. Ocean
Energy, Inc., 390 F.3d 346, 354 (5th Cir. 2004) (“It is well-settled that the
arbitrator’s jurisdiction is defined by both the contract containing the
arbitration clause and the submission agreement. If the parties go beyond their
promise to arbitrate and actually submit an issue to the arbitrator, we look
both to the contract and the scope of the submissions to the arbitrator to
determine the arbitrator’s authority.”), overruled on other grounds by Hall St.
Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 584–86 (2008); see also Wolf, 45
F.3d at 528–30 (applying New York law). Transposing this rule of arbitrability
to the res judicata doctrine, a claim that was not arbitrable—either because it
was not within the scope of the arbitration agreement or because the parties
did not enter into a stipulation to arbitrate it—cannot be barred by res judicata
because the arbitration panel would not have been a “court of competent
jurisdiction.” See Wolf, 45 F.3d at 528.
      Nuance argues both that the securities fraud claim falls within the scope
of the arbitration clause because it relates to the earnout consideration and
also that the parties agreed to arbitrate the claim by stipulation because the
securities fraud claim is identical to the fraudulent inducement claim. In other
                                       12
   Case: 14-10819     Document: 00513149396     Page: 13   Date Filed: 08/11/2015



                                 No. 14-10819
words, Nuance argues that the securities fraud claim was not only arbitrable,
but was also actually arbitrated. Because we are persuaded by Nuance’s first
argument, we need not reach the second.
      Turning to the text of the arbitration clause, this court applies the law
that the parties agreed would govern the interpretation and construction of the
clause. See Wash. Mut. Fin. Grp., LLC v. Bailey, 364 F.3d 260, 264 (5th Cir.
2004); Pedcor Mgmt. Co., Inc. Welfare Benefit Plan v. Nations Personnel of Tex.,
Inc., 343 F.3d 355, 361 (5th Cir. 2003). Both parties acknowledge that New
York state law—the law governing the entire merger agreement—applies here.
      Under New York law, “[t]he threshold question of whether a matter is
subject to arbitration must be determined from the terms of the agreement
containing the arbitration clause.” In re A.F.C.O. Metals, Inc., 661 N.E.2d 1365,
1367 (N.Y. 1995). Arbitration clauses are either broad or narrow. See Gerling
Global Reinsurance Corp. v. Home Ins. Co., 302 A.D.2d 118, 126 (N.Y. App.
Div. 2002). Only broad arbitration clauses create a presumption of
arbitrability. See Domansky v. Little, 2 A.D.3d 132, 133 (N.Y. App. Div. 2003)
(per curiam). “Where the parties have agreed generally to submit to arbitration
all disputes arising out of the contract or any dispute relating to the meaning
and interpretation of the underlying agreement, they have adopted a broad
arbitration clause.” Information Scis., Inc. v. Mohawk Data Sci. Corp., 374
N.E.2d 624, 625 (N.Y. 1978) (per curiam). Thus, when an arbitration clause is
broad, “the scope of the arbitration clause and the scope of the underlying
agreement are identical.” Nationwide Gen. Ins. Co. v. Investors Ins. Co. of Am.,
332 N.E.2d 333, 335 (N.Y. 1975).
      By contrast, narrow arbitration clauses require arbitration only if the
dispute is related to the class of claims identified in the clause. See Gerling
Global Reinsurance Corp., 302 A.D.2d at 126. “Where the arbitration clause is
narrow, a collateral matter will generally be ruled beyond its purview.” Id.
                                       13
   Case: 14-10819     Document: 00513149396     Page: 14   Date Filed: 08/11/2015



                                 No. 14-10819
(quoting Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252
F.3d 218, 224 (2d Cir. 2001)) (alteration and internal quotation marks
omitted). Regardless of whether an arbitration clause is broad or narrow,
arbitration is strongly favored under New York law and any doubts about
whether an issue is arbitrable should be resolved in favor of arbitration. See
Louis Dreyfus Negoce S.A., 252 F.3d at 223; see also Smith Barney Shearson
Inc. v. Sacharow, 689 N.E.2d 884, 889–90 (N.Y. 1997).
      In their merger agreement, Vocada and Nuance agreed to arbitrate
“any . . . dispute relating to the Earnout Consideration.” This clause is narrow.
It does not require arbitration of all disputes arising out of the merger
agreement; instead, it requires arbitration only of disputes related to the
earnout consideration. See State v. Philip Morris Inc., 869 N.E.2d 636, 639–40
(N.Y. 2007) (observing that an arbitration clause that covers “any dispute . . .
relating to” an auditor’s calculations and determinations is “misleadingly
called broad” (alterations and emphasis omitted)); Gerling Global Reinsurance
Corp., 302 A.D.2d at 119, 126 (holding that an arbitration clause that covered
any “irreconcilable difference of opinion . . . as to the interpretation of this
contract” was a narrow clause); We’re Assocs., Inc. v. Int’l Bus. Machines Corp.,
220 A.D.2d 752, 753 (N.Y. App. Div. 1995) (per curiam) (holding that an
arbitration clause was narrow when it “called for arbitration only of disputes
relating to certain payments made under the lease”).
      Vocada argues that the parties’ narrow arbitration clause refers only to
conflicts that arose in the process of calculating, distributing, and notifying
Vocada about the earnout consideration that was due. Vocada’s interpretation
is not supported by the clause. Although the arbitration clause as a whole is
narrow, the “relates to” language is broad. The clause does not require that the
remedy sought in arbitration be the earnout consideration or that the claim
relate to how the earnout consideration is calculated or distributed. The clause
                                       14
    Case: 14-10819    Document: 00513149396      Page: 15    Date Filed: 08/11/2015



                                  No. 14-10819
states more broadly that arbitration is required for “any . . . dispute relating to
the Earnout Consideration.” (emphasis added).
      The New York Court of Appeals interpreted a similar arbitration clause
in State v. Philip Morris Inc., 869 N.E.2d 636. There, the parties’ master
service agreement compelled arbitration of “any dispute, controversy or claim
arising out of or relating to calculations performed by, or any determinations
made by, the Independent Auditor.” Id. at 639 (alterations omitted). The court
explained the “expansive words” “any” and “relating to” made clear that “all
claims that have a connection with the Independent Auditor’s calculations and
determinations are arbitrable.” Id. The court then rejected the argument that
the clause limited arbitration to “review of calculations performed or decisions
reached by the Independent Auditor.” Id.
      Likewise here, the arbitration clause focuses on the “dispute,” not the
remedy. And as Nuance convincingly argues, and as the district court held, this
securities fraud “dispute” is arbitrable because it “relat[es] to” the
representations that Nuance made about how to achieve the earnout
consideration. This “dispute” is therefore arbitrable because it “relat[es] to the
Earnout Consideration.”
      This analysis compels two conclusions. First, for purposes of res judicata,
the arbitration panel was a court of competent jurisdiction for the securities
fraud claim. Second, this first conclusion then means that the only proper
forum for this claim is arbitration. Cf. JP Morgan Chase & Co. v. Conegie ex
rel. Lee, 492 F.3d 596, 598 (5th Cir. 2007) (noting that, when ruling on a motion
to compel arbitration, the court must determine “whether the dispute in
question falls within the scope of [an] arbitration agreement” (citation and
internal quotation marks omitted)). Vocada’s securities fraud claim falls within
the scope of the arbitration clause and therefore must be submitted to
arbitration. Thus, we put to one side a complex finality issue for purposes of
                                        15
    Case: 14-10819       Document: 00513149396    Page: 16   Date Filed: 08/11/2015



                                   No. 14-10819
res judicata, and instead we affirm the dismissal of Vocada’s securities fraud
claim because it must be pursued, if at all, in arbitration. See Grynberg v. BP,
P.L.C., 527 F. App’x 278, 283 n.6 (5th Cir. 2013) (per curiam) (“We note . . .
that even if we concluded that res judicata were not applicable here, we would
remand Plaintiffs’ . . . claims to arbitration [because] [e]ach of the claims arise
from the Settlement Agreements and, therefore, are required to be submitted
to arbitration.”); see also Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth,
Inc., 473 U.S. 614, 628 (1985) (“Having made the bargain to arbitrate, the party
should be held to it . . . .”).
       In that regard, we emphasize that our holding does not compel the
parties to arbitrate this dispute. We simply affirm the dismissal of Vocada’s
securities fraud claim, albeit on the alternative ground that Nuance would
have been entitled to prevail on a Rule 12(b)(1) or 12(b)(3) motion to dismiss
the case because the dispute is covered by the arbitration clause. The parties’
arbitration agreement included a forum selection clause, requiring all
arbitration to be held in New York City. “When an arbitration clause in a
contract includes a forum selection clause, only the district court in that forum
can issue [an] order compelling arbitration.” See Haber v. Biomet, Inc., 578 F.3d
553, 558 (7th Cir. 2009) (citation and internal quotation marks omitted); see
also 9 U.S.C. § 4 (instructing that the hearing and proceedings on a motion to
compel arbitration “shall be within the district in which the petition for an
order directing such arbitration is filed”). “When a complaint requesting
arbitration is filed in the wrong forum, the appropriate response is for the
opposing party to file a motion to dismiss, which should then be granted by the
court.” Haber, 578 F.3d at 558; see also Noble Drilling Servs., Inc. v. Certex
USA, Inc., 620 F.3d 469, 472 n.3 (5th Cir. 2010) (observing that the Fifth
Circuit has not resolved whether Rule 12(b)(1) or Rule 12(b)(3) is the proper
rule for motions to dismiss based on an arbitration clause); Lim v. Offshore
                                        16
      Case: 14-10819   Document: 00513149396     Page: 17   Date Filed: 08/11/2015



                                  No. 14-10819
Specialty Fabricators, Inc., 404 F.3d 898, 902 (5th Cir. 2005) (recognizing
circuit agreement that a motion to dismiss based on an arbitration clause is
proper under Rule 12(b)(3)). Here, the district court dismissed Vocada’s
securities fraud claim but did not compel arbitration. That was the correct
disposition, and we therefore affirm the dismissal of Vocada’s claim on the
ground that Vocada must arbitrate the claim if it wishes to continue pursuing
it.
        Finally, we recognize that, in addition to res judicata, Nuance’s Rule 12
motion only sought dismissal on limitations grounds and for improper venue
based on the forum selection clause in the merger agreement. Nuance did not
move to dismiss based on the arbitration clause. Although we can affirm on an
alternative ground, generally we are limited to affirming on an alternative
ground that one of the parties urged below. See Raj v. La. State Univ., 714 F.3d
322, 330 (5th Cir. 2013). However, our restraint underlying this approach—
that the parties have had an opportunity to brief the issue at least at some
point during the litigation before we rule on that basis—is not implicated here
because the arbitrability question is part of the “court of competent
jurisdiction” element of the claim-preclusion analysis that the parties have
fully litigated. Moreover, Nuance raised a general forum-selection-clause
argument below, and given our finding on arbitrability, we conclude that a
Texas district court is not a proper forum for Vocada’s securities fraud claim.
                                 CONCLUSION
        For the reasons stated above, we AFFIRM the judgment of the district
court dismissing Vocada’s securities fraud claim.




                                        17